United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3362
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Angel Gabino-Gonzalez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                             Submitted: March 22, 2016
                               Filed: March 24, 2016
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Angel Gabino-Gonzalez directly appeals the sentence imposed by the district
     1
court after he pled guilty to a drug offense, pursuant to a plea agreement containing

         1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
an appeal waiver. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Gabino-Gonzalez’s sentence
is unreasonable. After careful review, we enforce the appeal waiver. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United States v.
Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (appeal waiver will be
enforced if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into waiver and plea agreement, and enforcing waiver would not result in
miscarriage of justice). Having independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.

      Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-